  Case 18-04778      Doc 37    Filed 12/28/18 Entered 12/28/18 16:16:44          Desc Main
                                 Document     Page 1 of 2


                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

In re:                                    Chapter 7

Kim Allen Bohne and                       Bankruptcy No. 18-04778
Judy Lynn Bohne,
                                          Honorable Pamela S. Hollis
                   Debtor.


                      TRUSTEE’S CERTIFICATE OF SERVICE FOR
                        NOTICE OF TRUSTEE’S FINAL REPORT

    I, Zane L. Zielinski, caused a copy of the foregoing Notice of Trustee’s Final Report and
Applications for Compensation (Docket #36) to be served electronically through the Court’s
Electronic Notice for Registrants on all persons identified as Registrants on the Service List
below and by U.S. mail on the creditors at the address shown below on December 28, 2018.

Dated: December 28, 2018                     Zane L. Zielinski, not individually but as the
                                             chapter 7 trustee of the bankruptcy estate of Kim
                                             Allen Bohne and Judy Lynn Bohne,

                                             By: /s/ Zane L. Zielinski
                                             Bankruptcy Trustee

Zane L. Zielinski (6278776)
THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
d. 773-877-3191
f. 815-846-8516
e. trustee@zanezielinski.com
  Case 18-04778       Doc 37     Filed 12/28/18 Entered 12/28/18 16:16:44             Desc Main
                                   Document     Page 2 of 2




Mailing Information for Case 18-04778

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      William P Drew billdrew@sbcglobal.net
      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
      Jose G Moreno nd-one@il.cslegal.com
      Sarah A Nolan nolan@aandalaw.com, orlandpark@aandalaw.com

Manual Service List

       American Express National Bank             Midland Funding Llc
       Capital One, N.A.                          Po Box 2011
       C/O Becket And Lee Llp                     Warren, Mi 48090
       Po Box 3001
       Malvern Pa 19355-0701

       Portfolio Recovery Associates, Llc         Kim Allen Bohne and
       Pob 41067                                  Judy Lynn Bohne
       Norfolk, Va 23541                          1006 SOMERSET ACRES
                                                  NEW LENOX, IL 60451
